NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



TRAVIS ANTHONY CABRERA,                      )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-1713
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed October 10, 2018.

Appeal from the Circuit Court for
Hillsborough County; Lisa D. Campbell,
Judge.

Howard L. Dimmig, II, Public Defender, and
Benedict P. Kuehne, Special Assistant
Public Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Timothy A. Freeland and
C. Suzanne Bechard, Assistant Attorneys
General, Tampa, for Appellee.


PER CURIAM.


             Affirmed.


KELLY, VILLANTI, and MORRIS, JJ., Concur.